Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-23 of Patent US ,10/413,192 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than the claims of '192 and in consequence, can be directly read from the claims of ‘192. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balberg (US 7,515,948), in view of Sumanaweera et al. (US 6,306,091).

Balberg et al. discloses a method and apparatus are presented for non-invasively monitoring at least one characteristic of a region of interest in a body. The body is illuminated by pulsed light to induce a photoacoustic effect. Acoustic radiation is detected, and measured data indicative thereof is generated. The photoacoustic effect is controlled by carrying out at least one of the following: providing the pulsed light of at least two different wavelength, analyzing the measured data to determine time variations of at least one predetermined parameter of a time dependent acoustic signal for each of wavelength, and determining oxygen saturation level in the region of interest; and operating a plurality of acoustic elements configured for detection of the acoustic radiation, to thereby define a focal volume for acoustic radiation detection to match dimensions of the region of interest.
FIG. 1 shows a schematic diagram of a tissue analyzer 210 of the present invention. The tissue analyzer 210 includes an illumination unit 260 (e.g., a pulsed laser); a processor 261 having a memory 262, a data presentation utility (display) 263 and an input/output control panel 264; and an acoustic unit 212. In the present example, the illumination unit and processor form parts of a common controller 250. A hand held (or fixed) probe head 225 has a probe surface 226 that is adapted for application onto a body surface. The probe head 225 is connected to the controller 250 by light guiding means (optical fiber 211, for example, located in a flexible sheath 227. The optical fiber 211 conducts light energy from the illumination unit 260 to a distal end 101 of the optical fiber 211 located at probe surface 226 in order to irradiate body tissues adjacent to the probe surface 226 when the probe surface is applied to a body surface. The acoustic unit 212 is located in the probe head 225 and detects sound waves generated in body tissues and arriving at the probe surface 226 when the probe surface is applied to a body surface. The acoustic unit 212 is connected to the controller 250 via a communication line that may be wired and/or a wireless communication system. For example, the acoustic unit 212 may be connected to the controller 250 via a cable 230 inside the sheath 227 extending from the acoustic unit 212 to the controller 250. Illumination unit 260 may optionally be placed inside probe head 225, such that its output port 101 is in contact with a body surface.
Balberg specifically provides for “Consequently by monitoring this interaction at one or several wavelengths one can extract the optical properties of the tissue and determine the concentration of its components. For imaging a tissue in two or three dimensions the signals are collected and analyzed per pixel or voxel in the target volume. In order to determine the local concentrations of different components tomographic algorithms are used when the light distribution is detected (as in near infrared spectroscopy and ultrasound tagged light) or time dependent signals are analyzed in cases where acoustic energy is detected (as in photoacoustic spectroscopy).”;  Such determination, provided by the system of Balberg in a photoacoustic spectroscopy setting, provides for light information being obtained.

However, Balberg fails to disclose having a DICOM data format and attaching information to the DICOM image format.

Sumanaweera discloses a diagnostic medical ultrasound system; Sumanaweera explicitly dsicloses that " The information generated by the signal processor 310 is provided to the scan converter 312. Alternatively, the scan converter 312 includes detection steps as known in the art. The scan converter 312 is of a construction known in the art for arranging the output of the signal processor 310 into two-dimensional representations or frames of image data. Preferably, the scan converter 312 outputs formatted video image data frames, using a format such as the DICOM Medical industry image standard format or a TIFF format. Thus, the plurality of two-dimensional representations are generated. Each of the representations corresponds to a receive center frequency, such as a second harmonic center frequency, a type of imaging, such as B-mode, and positional information. The harmonic based representations may have better resolution and less clutter than fundamental images. By suppressing the harmonic content of the excitation signal, the benefits of harmonic imaging of tissue may be increased.”
Therefore, it would have been obvious to one skilled in the art at the time of the invention to incorporate or attaching the data obtained by Balberg into a DICOM medical image format as disclosed by Sumanaweera because doing so will provide a standard formatting scheme such as DICOM.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SANTOS whose telephone number is 571-270-7782.  The examiner can normally be reached on Monday through Friday 7:30am - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793